Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claims 1-22 objected to because of the following informalities:  
Regarding to claims 1-2: 	The phrase "the state" should be --a state--. Appropriate correction is required. 
The phrase "the link" should be –a link--. Appropriate correction is required.
The phrase "the local backups" should be – local backups --. Appropriate correction is required.
The phrase "the retrieving steps" should be – retrieving steps --. Appropriate correction is required.
Regarding to claims 1-2, 12-13, 18-21:	The phrase "the network" should be –the nodes network--. Appropriate correction is required. 
Regarding to claims 1-21:	All associated numbers on node(s), storage medium, switch should take off. Appropriate correction is required.
Regarding to claim 3:
The phrase "the scheduling" should be – scheduling--. Appropriate correction is required.
The phrase "the network resource manager " should be – a network resource manager --. Appropriate correction is required.
Regarding to claim 4:
The phrase "the more robust " should be – more robust --. Appropriate correction is required.
Regarding to claim 5:
The phrase "the non failing nodes" should be – non failing nodes--. Appropriate correction is required.
The phrase "the task" should be – said new task--. Appropriate correction is required.
Regarding to claim 7:
The phrase "the higher performance nodes" should be – higher performance nodes--. Appropriate correction is required.
Regarding to claim 8:
The phrase "the beginning " should be – beginning --. Appropriate correction is required.
The phrase "the task" should be – said new task--. Appropriate correction is required.
Regarding to claim 9:
The phrase "the failure " should be – a failure --. Appropriate correction is required.
The phrase "the loss " should be – a loss --. Appropriate correction is required.
Regarding to claim 10:
The phrase "the network of nodes " should be – the nodes network --. Appropriate correction is required.
Regarding to claim 11:
The phrase "the steps " should be – steps --. Appropriate correction is required.
The phrase " the same calculation state" should be – the state of the calculation  --. Appropriate correction is required.
Regarding to claim 12:
The phrase "a network of nodes " should be – the nodes network --. Appropriate correction is required.
Regarding to claim 13:
The phrase "these steps " should be – steps --. Appropriate correction is required.
Regarding to claim 15:
The phrase "the attachment" should be –an attachment --. Appropriate correction is required.
Regarding to claim 22:
The phrase "NVMe " should be – non-volatile memory --. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 5-6, 12, 15, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding to claims 1-2:
The phrase "this considered node", "these considered nodes"  lacks proper antecedent bases, thereby rendering the scope of the claim unascertainable. 
Regarding to claim 3”
The use of “and/or” language renders the claim indefinite as it is not clear. For the purpose of examination, the examiner only gives weight for 1 way, not for both ways.
Regarding to claims 5-6:
The phrase " those they replace"  lacks proper antecedent bases, thereby rendering the scope of the claim unascertainable. 
Regarding to claim 12, 15:
The phrase "the failing node"  lacks proper antecedent bases, thereby rendering the scope of the claim unascertainable. 
Regarding to claim 21:
The phrase "the storage media"  lacks proper antecedent bases, thereby rendering the scope of the claim unascertainable. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre- AIA  35 U.S.C. 103(a) are summarized as follows: 	1. Determining the scope and contents of the prior art. 	2. Ascertaining the differences between the prior art and the claims at issue. 	3. Resolving the level of ordinary skill in the pertinent art. 	4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-11, 13-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Natanzon (US20170235652)
NOTE: the citation of Natanzon rely on various embodiments. Thus, a 35 U.S.C. 103 rejection is suitable, as anticipation requires the reference to teach each and every element as set forth in the claim (See MPEP §2131 "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference” … The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required”).

Regarding to claim 1:
Natanzon teaches A failure management method in a nodes network (21- 73), comprising, for each node considered (21-53) of all or part of the nodes (21-73) of the network performing a same calculation:
> firstly, a step for locally backing up the state of this considered node (21-53), to a storage medium (31-56) for this considered node (21-53) ([0178] in FIG. 8, the production site storage 815.sub.1 backs up to the production site backup storage 840.sub.1 (Local backup – see fig. 8, 840). [0101] restore storage system 120 to the state it was at, at an earlier time. Fig. 2, [0105] a write transaction 200 for a journal … at the state it was in at any specified point in time. [0113] DO METADATA stream, … DO METADATA stream, includes metadata for the write transaction, such as an identifier, a date & time, a write size …), the link between this storage medium (31-56) and this considered node (21-53) can be redirected from this storage medium (31-56) to another node (21-73) (fig. 1 [0056] a SAN entity that provides multiple logical units. [0085] SCSI commands issued by their respective host computers, via host devices to logical units … Redirect the SCSI command to another logical unit. See the backup storages on Fig. 1 comprise LUs),
> then, if the considered node has failed (21, 42), a step for retrieving the local backup of the state of this considered node (21, 42) by redirecting the link between the considered node (21, 42) and its storage medium (22, 45) for connecting this storage medium (22, 45) to an operational node (23, 43) that is different from the considered node (21, 42) ([0066]  A failover may be performed in the event of a disaster at the production site. fig. 12, [0177] a first data replication from the production site storage 815.sub.1 to the replication site storage 815.sub.2 (1205) … a failover (1250). [0122] Image access … is carried out on the production site and to fail over to the replica)
> the local backups of these considered nodes (21-53) used for the retrieving steps are coherent with one another so as to correspond to the same state of this calculation ([0132] journal files and/or new backups may be updated and/or synthesized to provide continuous protection. [0136] a scanned storage system may operate in a live environment. As a result, applications may be writing to the storage concurrently with the scan process. [0182] the system 1000 may perform the failover to the replication site and wait (1322) for the latest backup from the production site backup storage 940.sub.1 to arrive at the backup site backup storage 940.sub.2 before processing I/Os 907 from the replication site host 905.sub.2. Note: synthesize and/or writing to the storage concurrently and/or wait for the latest backup are coherent)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Natanzon in various embodiments to further implement  a step for locally backing up the state of this considered node, to a storage medium for this considered node, the link between this storage medium and this considered node can be redirected from this storage medium to another node, then, if the considered node has failed, a step for retrieving the local backup of the state of this considered node by redirecting the link between the considered node and its storage medium for connecting this storage medium to an operational node that is different from the considered node, the local backups of these considered nodes used for the retrieving steps are coherent with one another so as to correspond to the same state of this calculation.. One would be motivated to do so because in order to improve better system and method performing data replication and backup and failover (Natanzon, [0009][0020]).
Regarding to claim 2:
Natanzon teaches this operational node (23,43) already being performing this calculation ([0132] provide continuous backup protection, it may be necessary to create an initial backup snapshot of the source storage system. This initial backup snapshot may represent the earliest point-in-time backup that may be restored (see more continuous backup protection on local and remote storage on [0031-0032]). [0160] Periodically, new backup snapshots may be synthesized from a previous backup snapshot and new journal entries. [0179] updates the production site backup storage 840.sub.1 periodically (e.g., every six hours))
> then, if at least one considered node has failed (21, 42), a step to return said local backups to a global backup within a network file system (See fig. 8 for data replication 2 from backup storage local 840 sub 1 to backup storage remote 840 sub 2).
[Rejection rationale for claim 1 is applicable].

Regarding to claim 3:
 	A failure management method according to claim 2, further comprising:
> after the return step, a step to relaunch the calculation from the global backup integrating the local backups during the scheduling by the network resource manager of a new task using all or part of the nodes (21- 53) having already participated in said calculation and/or nodes (61-73) that have not yet participated in the calculation (See Fig 9 for a snapshot 942 from remote backup storage 940 sub 2 to backup storage local 940 sub 1. [0053] a Snapshot … have pointers… point to log volumes for changed locations … represent different images over a time period. [0043] provided by the appliance and the splitter in which the appliance rolls the volumes of the consistency group to the point in time the user requested and let the host access the volumes in a copy on first write base. [0182] the system 1000 may perform the failover to the replication site and wait (1322) for the latest backup from the production site backup storage 940.sub.1 to arrive at the backup site backup storage 940.sub.2 before processing I/Os 907 from the replication site host 905.sub.2 … FIGS. 9, 11, and 13, in a second embodiment, the system 1100 may perform the failover to the replication site and begin processing I/Os 907 from a replication site host 905.sub.2. Note: roll back and/or shapshot and/or backup to the latest and failover the requests are relaunch)
Regarding to claim 4:
A failure management method according to claim 3, wherein during the scheduling of the new task by said network resource manager, said new task is assigned to nodes (61-73) all the more robust to failures as this is a longer and more complex task ([0067] The production site and the backup site may be remote from one another … remote data protection has the advantage is being robust in the event that a disaster occurs at the source side. [0156] As datasets increase in size, backing them up to remote or local backup devices becomes increasingly costly and complex)
Regarding to claim 5:
A failure management method according to claim 3, wherein during the scheduling of said new task, by the network resource manager, at least a part of the non failing nodes (51- 53) of the task in which at least one node has started to fail (42) is replaced by new nodes (71-73) that have different properties to those they replace ([0067] The production site and the backup site may be remote from one another … remote data protection has the advantage is being robust in the event that a disaster occurs at the source side. [0156] As datasets increase in size, backing them up to remote or local backup devices becomes increasingly costly and complex. Note: a remote backup node being robust and handle of increase in size is have different properties)
Regarding to claim 6:
A failure management method according to claim 5, wherein the new nodes (71-73) with different properties to those they replace are nodes (71- 73) that are more performing than those they replace, either individually or collectively within a group of nodes ([0067] The production site and the backup site may be remote from one another … remote data protection has the advantage is being robust in the event that a disaster occurs at the source side. [0156] As datasets increase in size, backing them up to remote or local backup devices becomes increasingly costly and complex).
Regarding to claim 7:
A failure management method according to claim 6, wherein the higher performance nodes (714-73) are attached to computing accelerators while the replaced nodes (51-53) are not ([0067] The production site and the backup site may be remote from one another … remote data protection has the advantage is being robust in the event that a disaster occurs at the source side. [0156] As datasets increase in size, backing them up to remote or local backup devices becomes increasingly costly and complex).
Regarding to claim 8:
A failure management method according to claim 3 wherein the new nodes (71-73) have become available after the beginning of the task in which at least one node (42) has started to fail ([0182] the system 1000 may perform the failover to the replication site and wait (1322) for the latest backup from the production site backup storage 940.sub.1 to arrive at the backup site backup storage 940.sub.2 before processing I/Os 907 from the replication site host 905.sub.2. Note: perform failover is beginning of the task; processing I/O request after the backup drive finishes the latest backup is the new nodes have become available after the beginning of the task)
Regarding to claim 9:
A failure management method according to claim 3, wherein the network resource manager detects the failure of a considered node (42) by the loss of communication between this node (42) and the network resource manager ([0066] A failover may be performed in the event of a disaster at the production site, or for other reasons. [0182] the system 1000 may perform the failover to the replication site and wait (1322) for the latest backup from the production site backup storage 940.sub.1 to arrive at the backup site backup storage 940.sub.2)
Regarding to claim 10:
A failure management method according to claim 1, wherein within the network of nodes (21-73), one or more other calculations are performed in parallel with said calculation ([0177] FIG. 8 employs two parallel data replications: a first continuous data replication between the production site DPA 835.sub.1 and the replication site DPA 835.sub.2, and a second asynchronous data replication between the production site backup storage 840.sub.1 and the backup site backup storage 840.sub.2).
Regarding to claim 11:
A failure management method according to claim 3, wherein all the steps for relaunching nodes are synchronized with one another, so as to relaunch all these nodes (61-73) in the same calculation state ([0043] provided by the appliance and the splitter in which the appliance rolls the volumes of the consistency group to the point in time the user requested and let the host access the volumes in a copy on first write base. [0127] every I/O reaching the data protection appliance for the source 112 may be written to the delta marking stream and data is freed from the delta marking stream … when the source and target are not synchronized, data may not be freed from the delta marking stream. [0128] data needed to be synchronized … begin synchronizing units of data [0129] process to synchronize the data. The process may transfer the differences between the production and replica site to the replica. [0136] a scanned storage system may operate in a live environment. As a result, applications may be writing to the storage concurrently with the scan process). 
Regarding to claim 13:
A failure management method according to claim 1, wherein all these steps are performed for all the nodes (21- 53) in the network performing a same calculation ([0007] Continuous data protection typically uses a technology referred to as “journaling,”. See FIG. 2 for a write transaction for a journal. [0031-0032] CONTINUOUS DATA PROTECTION (CDP)—may refer to a full replica of a volume or a set of volumes along with a journal which allows any point in time access, the CDP copy is at the same site, and may be in the same storage array as the production volume. [0043] provided by the appliance and the splitter in which the appliance rolls the volumes of the consistency group to the point in time the user requested and let the host access the volumes in a copy on first write base)
Regarding to claim 14:
A failure management method according to claim 1, wherein said redirection of the link between the considered node (21-53) and its storage medium (31-56) to connect the storage medium (31-56) to said operating node (21-53) is performed by a switching change in a switch (1) connecting several nodes (21-23) to their storage media (31-33) ([0070] A SAN may also include network switches, such as fiber channel switches. [0056] a SAN entity that provides multiple logical units. [0085] SCSI commands issued by their respective host computers, via host devices to logical units … Redirect the SCSI command to another logical unit),
Regarding to claim 15:
A failure management method according to claim 1, wherein the retrieving step changes the attachment of the storage medium (31, 45) of the local backup of the state of the failing node (21, 42 ) via a switch (1) to which the failing node (21, 42) and its storage medium (31, 45) of the local backup of the failing node (21, 42) were attached, but without passing through the failing node (21, 42) itself (([0066]  A failover may be performed in the event of a disaster at the production site. fig. 12, [0177] a first data replication from the production site storage 815.sub.1 to the replication site storage 815.sub.2 (1205) … a failover (1250). [0122] Image access … is carried out on the production site and to fail over to the replica). Note: failover is without passing through the failing node)
Regarding to claim 16:
A fault management method according to claim 15, wherein the change of attachment is achieved by sending a command to the switch (1), this command passing through one of the nodes (22, 23) attached to the switch (1) by a management port (11, 14) ([0070] A SAN may also include network switches, such as fiber channel switches. [0056] a SAN entity that provides multiple logical units. [0085] SCSI commands issued by their respective host computers, via host devices to logical units … Redirect the SCSI command to another logical unit. Note: a fiber channel switch obviously comprises a port connecting to a host. This port teaches a a management port)
Regarding to claim 18:
A failure management method according to claim 14, wherein 3 to 10 nodes (21-53) are attached to the same switch (1) (see fig 1 for nodes (See fig 1 for host 116, storage 120 and DPT 124 connecting to the switch 168. [0069] a target host computer 116, a target storage system 120, and a target DPA 124. [0033] DATA PROTECTION APPLIANCE (DPA)—a computer or a cluster of computers (i.e., a physical device).
Regarding to claim 20:
A failure management method according to claim 1, wherein for all or part of the nodes (21-53) in the network performing a same calculation ([0007] Continuous data protection typically uses a technology referred to as “journaling,”. See FIG. 2 for a write transaction for a journal. [0031-0032] CONTINUOUS DATA PROTECTION (CDP)—may refer to a full replica of a volume or a set of volumes along with a journal which allows any point in time access, the CDP copy is at the same site, and may be in the same storage array as the production volume), the network does not include any node to replace nodes (21- 53) performing said same calculation ([0066]  A failover may be performed in the event of a disaster at the production site. fig. 12, [0177] a first data replication from the production site storage 815.sub.1 to the replication site storage 815.sub.2 (1205) … a failover (1250). [0122] Image access … is carried out on the production site and to fail over to the replica). Note: failover is does not include any node to replace nodes).
Regarding to claim 21:
A failure management method according to claim 1, wherein for all or part of the nodes (21-53) of the network performing a same calculation ([0007] Continuous data protection typically uses a technology referred to as “journaling,”. See FIG. 2 for a write transaction for a journal. [0031-0032] CONTINUOUS DATA PROTECTION (CDP)—may refer to a full replica of a volume or a set of volumes along with a journal which allows any point in time access, the CDP copy is at the same site, and may be in the same storage array as the production volume), 
The prior art teaches the storage media (31-56) are flash memories ([0004] a significant part of protection against disasters is focused on data protection. As solid-state memory has advanced to the point where cost of memory has become a relatively insignificant factor, organizations can afford to operate with systems that store and process terabytes of data. [0075] volatile and non-volatile memory).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of the prior art of Natanzon and apply them on the teachings of Natanzon to further implement the storage media (31-56) are flash memories.  One would be motivated to do so because in order to improve better system and method to provide a memory to store data (Natanzon, [0004]).

Regarding to claim 22:
A failure management method according to claim 21, wherein these flash memories are NVMe memories (0004] a significant part of protection against disasters is focused on data protection. As solid-state memory has advanced to the point where cost of memory has become a relatively insignificant factor, organizations can afford to operate with systems that store and process terabytes of data. [0075] volatile and non-volatile memory. Note: solid-state memory is obviously teaches NVMe memories)
Claims 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Natanzon (US20170235652), in view of Gerphagnon (US20140331018)

Regarding to claim 12:
Natanzon teaches A failure management method in a network of nodes, according to claim 1, claim 1 for all or part of the nodes (21-53) of the network performing a same calculation ([0007] Continuous data protection typically uses a technology referred to as “journaling,”. See FIG. 2 for a write transaction for a journal. [0031-0032] CONTINUOUS DATA PROTECTION (CDP)—may refer to a full replica of a volume or a set of volumes along with a journal which allows any point in time access, the CDP copy is at the same site, and may be in the same storage array as the production volume. [0043] provided by the appliance and the splitter in which the appliance rolls the volumes of the consistency group to the point in time the user requested and let the host access the volumes in a copy on first write base), 
Natanzon does not explicitly teach the operational node (62) and the failing node (42) that it replaces belong to different computing blades.
Gerphagnon teaches the operational node (62) and the failing node (42) that it replaces belong to different computing blades (see fig. 1. [0013] This infrastructure 100 implements two distinct sites 105-1 and 105-2 each comprising computation nodes 110, storage racks 115. Fig. 5b [0066] data elements can be copied over from disks of the second set of disks of the storage system 400 to a storage system 530 of the second site so as to allow the latter to store data stored in disks of the second set of disks (remote replication). Such a replication may be performed in a periodic manner, by way of illustration every thirty minutes, or, for example, when the volume of modified data attains a predetermined threshold. Note: storage racks on different sides are different computing blades)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Gerphagnon and apply them on the teachings of Natanzon to further implement the operational node and the failing node that it replaces belong to different computing blades.  One would be motivated to do so because in order to improve better system and method to provide distinct sites each comprise storage racks (Gerphagnon, [0013]).

Regarding to claim 19:
Natanzon teaches A failure management method according to claim 1, further comprising for all or part of the nodes (21-53) of the network performing a same calculation ([0007] Continuous data protection typically uses a technology referred to as “journaling,”. See FIG. 2 for a write transaction for a journal. [0031-0032] CONTINUOUS DATA PROTECTION (CDP)—may refer to a full replica of a volume or a set of volumes along with a journal which allows any point in time access, the CDP copy is at the same site, and may be in the same storage array as the production volume), 
Natanzon does not teach even if no considered node fails, a global backup step for all these nodes (21-53), performed less often than all the local backup steps for these nodes (21-53).
Gerphagnon teaches even if no considered node fails, a global backup step for all these nodes (21-53), performed less often than all the local backup steps for these nodes (21-53) (Fig. 5b [0066] data elements can be copied over from disks of the second set of disks of the storage system 400 to a storage system 530 of the second site so as to allow the latter to store data stored in disks of the second set of disks (remote replication). Such a replication may be performed in a periodic manner, by way of illustration every thirty minutes, or, for example, when the volume of modified data attains a predetermined threshold
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Gerphagnon and apply them on the teachings of Natanzon to further implement even if no considered node fails, a global backup step for all these nodes (21-53), performed less often than all the local backup steps for these nodes (21-53).  One would be motivated to do so because in order to improve better system and method to provide a remote replication. Such a replication may be performed in a periodic manner, by way of illustration every thirty minutes, or, for example, when the volume of modified data attains a predetermined threshold (Gerphagnon, [0066]).

Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Natanzon (US20170235652), in view of Vassiliev (US20170262567)

Regarding to claim 17:
Natanzon teaches A failure management method according to claim 14, 
Natanzon does not explicitly teaches wherein this switch (1) is a PCIe switch
Vassiliev teaches wherein this switch (1) is a PCIe switch (see fig. 10 for PCIe switches 1003).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Vassiliev and apply them on the teachings of Natanzon to further implement wherein this switch is a PCIe switch.  One would be motivated to do so because in order to improve better system and method to provide a PCIe switch (Vassiliev, fig. 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DOAN whose telephone number is 571 272-4317.  The examiner can normally be reached on Monday-Thursday and biweekly Friday 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on 571-272-7304(571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN V DOAN/Examiner, Art Unit 2449        

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449